       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 1 of 23



 1 Cyrus M. Sanai, SB#150387
   SANAIS
 2 433 North Camden Drive
   Suite 600
 3 Beverly Hills, California, 90210
   Telephone: (310) 717-9840
 4 cyrus@sanaislaw.com
 5
 6
 7
 8     UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
                              CALIFORNIA
 9
10   MATT SARGENT, an individual, and J. )         Case No.: 18-cv-7017
     DOE, an individual,                      )
11                                            )
                          Plaintiffs,         )    CLASS ACTION COMPLAINT
12          vs.                               )    FOR:
                                              )
13   TANI G. CANTIL-SAKAUYE, in her )
     official capacity as Chairman of the     )    (1) RELIEF UNDER 42 U.S.C. §1983;
14   Judicial Council of California and Chief )    (2) DECLARATORY JUDGMENT
     Justice of California, MARTIN            )
15   HOSHINO, in his official capacity as     )
     Administrative Director of the Judicial )
16   Council of California, and DOES 1        )    JURY DEMAND
     through 10, inclusive,                   )
17                                            )
                          Defendants.         )
18                                            )
                                              )
19                                            )
                                              )
20                                            )
                                              )
21                                            )
                                              )
22                                            )
                                              )
23                                            )
                                              )
24                                            )
                                              )
25                                            )
                                              )
26                                            )
                                              )
27                                            )
                                              )
28
                                              )
                                             -1-
                                       COMPLAINT
        Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 2 of 23



 1
 2
 3   Plaintiffs MATT SARGENT and J. DOE (“Plaintiffs”) hereby allege as follows:

 4
 5                                      JURISDICTION

 6
           1.     This Court has jurisdiction pursuant to 28 USC §1331. Venue is proper
 7
     in this district and Division because the workplace of all Defendants identified
 8
     below work is within the Northern District, in the City and County of San Francisco.
 9
10
11
                                         THE PARTIES

12
           2.     Plaintiff, MATT SARGENT ("Sargent"), is in individual residing in

13
     Santa Clara County, California. He was adjudicated a vexatious litigant by the Santa
     Clara Superior Court in 2008. Within the past two years Sargent has been
14
     prohibited from filing lawsuits that he sought to file in California Superior Courts.
15
     Sargent was labeled a “vexatious litigant” under California’s Vexatious Litigant
16
     Statute, Cal. Civ. Proc. Code §§ 391-391.7, solely on the grounds that he had lost
17
     five “litigations” in a five-year period. Plaintiff, J. DOE, is a resident of California
18
     who was named a vexatious litigant in an order of a California Court within the last
19
     two years. J. DOE does not wish to disclose Doe’s true name at this time for fear of
20
     retaliation from the California courts. If preliminary relief is granted, J. DOE will
21
     allow identification of J. DOE’s identity at the discovery stage. J. DOE was not
22
     party to any of the appellate decisions cited herein and was not a party to the actions
23
     in which the cited appellate opinions arose.
24
           3.     Defendant, TANI G. CANTIL-SAKAUYE, (“SAKAUYE ”), is the
25
     Chair of the California Judicial Council. SAKAUYE is a proper named defendant
26
     in her official capacity for this lawsuit. See Wolfe v. Strankman, 392 F.3d 358 (9th
27
28
                                                -2-
                                           COMPLAINT
        Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 3 of 23



 1
     Cir. 2004). Though not sued in this capacity at this time, SAKAUYE is also a
 2
     proper named defendant in her individual capacity.
 3
           4.     Defendant, MARTIN HOSHINO (“HOSHINO”) is the administrative
 4
     director of the Judicial Council of the State of California. In this position
 5
     HOSHINO directs the preparation and distribution of the vexatious litigant list to
 6
     state courts in California. Without his actions, the vexatious litigant statute in
 7
     California could not be applied. He is a proper party in this lawsuit in his
 8   administrative, official capacity. Wolfe v. Strankman, 392 F.3d 358 (9th Cir. 2004).
 9   The names and identities of Does 1-10 are unknown to Plaintiffs at this time.
10
11                                         INTRODUCTION
12          5.    California’s Vexatious Litigant Statute, Cal. Civ. Proc. Code §§391-
13   391.7 provides that a pro-se party can be named a vexatious litigant if it meets one
14   of four tests. If any test is met, then the party can have a universal pre-filing order
15   imposed in perpetuity, barring filing of any lawsuits, administrative writ petitions or
16   appeals (other than formal appeals where the party is a defendant). While the statute
17   survived a facial attack in 2007, in the decision Wolfe v. George, 486 F.3d 1120 (9th
18   Cir. 2007), there have been substantial changes in the constitutional law governing
19   pre-filing orders in this Court, in the statute, and the application of the statute by
20   California courts that make its unconstitutionality clear. In addition, the interaction
21   of the Vexatious Litigant Statute with the California’s procedures for requesting
22   disqualification of trial court judges make it disastrously difficult to obtain
23   disqualification of judges who should not hear the case under state or federal law.
24         6.     The unconstitutionality of California’s Statute as it applies to pre-filing
25   orders is clear under the constitutional framework set forth by the Ninth Circuit
26   Court of Appeals decision Ringgold-Lockhart v. County of Los Angeles, 761 F.3d
27   1057 (9th Cir. 2014).   In Ringgold-Lockhart the Ninth Circuit affirmed that federal
28   courts have the power under the All Writs Act to create vexatious litigant pre-filing
                                                 -3-
                                           COMPLAINT
        Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 4 of 23



 1
     orders, subject only to considerations of due process. The Ringgold-Lockhart panel
 2
     then found that it was unconstitutional for a federal court to issue broad pre-filing
 3
     orders of the kind that are automatically issued in California. The panel further
 4
     provided that to impose a pre-filing order requires proof of a pattern of frivolous
 5
     litigation conduct. In California, an individual can be automatically deemed a
 6
     vexatious litigant by filing one lawsuit, filing multiple appeals, winning at least one
 7
     and winning the lawsuit against a defendant. California’s statute allows people who
 8   have never filed a lawsuit in their life, or who file one lawsuit and win, to be labeled
 9   vexatious litigants for exercising ordinary appellate rights AS A DEFENDANT,
10   particularly when subjected to adverse state or local government actions. The
11   statute is facially unconstitutionally under Ringgold-Lockhart.
12
13                   CALIFORNIA’S VEXATIOUS LITIGANT STATUTE
14         All of the Judicial Opinions Finding California’s Vexatious Law
15         Constitutional Have Mischaracterized its Scope
16         7.     In addressing California’s Vexatious Litigant Statute, the first point that
17   must be addressed is that the characterization of how the statute operates in
18   published appellate opinions affirming its constitutionality in the past have been
19   materially wrong. The Courts which have addressed the statute uniformly state the
20   following: “Basically, the California statute defines "vexatious litigant" as a pro se
21   litigant who has lost at least five pro se lawsuits in the preceding seven years, sued
22   the same defendants for the same alleged wrongs after losing, repeatedly filed
23   meritless papers or used frivolous tactical devices, or who has already been declared
24   a vexatious litigant for similar reasons.” Wolfe v. George, 486 F.3d 1120, 1224 (9th
25   Cir. 2007). This is not what the statute actually states.
26         8.     What the statute provides is that a pro se party must have lost five
27   “litigations”. Cal.Code Civ. Proc. § 391(b) ("`Vexatious litigant' means a person
28   who does any of the following: (1) In the immediately preceding seven-year period
                                                -4-
                                          COMPLAINT
        Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 5 of 23



 1
     has commenced, prosecuted, or maintained in propria persona at least five
 2
     litigations….”). A “litigation” in Section 391(a) is defined as follows: “(a)
 3
     “Litigation” means any civil action or proceeding, commenced, maintained or
 4
     pending in any state or federal court.” Cal. Code Civ. Proc. §391(a).      “"Litigation"
 5
     for purposes of vexatious litigant requirements encompass civil trials and special
 6
     proceedings, but it is broader than that. It includes proceedings initiated in the
 7
     Courts of Appeal by notice of appeal or by writ petitions other than habeas corpus or
 8   other criminal matters.” McColm vs. Westwood Park Assn. (1998), 62 Cal.App.4th
 9   1211, 1219. This means that a party could file a lawsuit against six defendants in
10   California Superior Court, lose in separate motions filed by each defendant, overturn
11   one of the dismissal orders, and then win the lawsuit, and be automatically deemed a
12   vexatious litigant because the party lost five appeals and won one. However, if all
13   of the dismissal motions were filed simultaneously, the plaintiff would have an
14   appellate victory, and the defendant would not be deemed a vexatious litigant. At
15   least one California Court of Appeal panel, in an unpublished decision, has labeled
16   this application of the law to be irrational, and created a separate rule for the
17   particular litigant who successfully challenged a vexatious litigant order. However,
18   everyone else falls under the published case law.
19         9.      While the California Supreme Court held that a defendant who has
20   been declared a vexatious litigant may file an appeal in spite of a pre-filing order
21   when that pro-se party is defendant, this holding does not stop unsuccessful appeals
22   and writ petitions from being counted as “litigation” losses. See John v. Sup. Ct., 61
23   Cal.4th 91, 201 Cal.Rptr.3d 459, 369 P.3d 238 (2016). Furthermore where a
24   defendant who has previously been declared a vexatious litigant must make a
25   challenge via a statutory or administrative petition for writ of mandamus, a
26   defendant is barred from filing what is in effect the only permitted appeal from an
27   adverse administrative proceeding without advance permission. See Ogunsalu v.
28   Sup. Ct., 12 Cal.App.5th 107, 113 (2017) (“Here, Ogunsalu is the "plaintiff' because
                                                 -5-
                                           COMPLAINT
        Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 6 of 23



 1
     he commenced litigation (the writ of mandate proceeding) in the superior court. The
 2
     OAH is the "defendant" because it is the governmental entity against whom
 3
     Ogunsalu brought the litigation. Under the plain language of the vexatious litigant
 4
     statutes, the underlying administrative proceeding does not qualify as "litigation."”)
 5
 6
           California’s Statute Automatically Imposes Maximally Broad
 7
           Pre-Filing Orders
 8         10.    The second point is that California has two different penalties to be
 9   imposed on vexatious litigants. After being declared a “vexatious litigant” a pro-se
10   party may suffer two specific litigation debilitations. The first is a potential
11   evaluation of the merits of a specific “litigation” and imposition of a bonding
12   requirement. Cal. Code Civ. Proc. §391(a).        The second is blanket pre-filing order
13   that bars the filing of all litigation unless allowed in advance at the pleading stage.
14         This covers litigation involving fundamental constitutional rights to contract
15   disputes.
16
17         California’s Vexatious Litigant Statute and Judicial Disqualification
18         Procedures Ensure that any Pro-Se Litigant Validly Seeking an Impartial
19         Court will Be Labeled a Vexatious Litigant
20         11.    The third point is that combined with California’s unique procedures
21   for judicial disqualification, California’s vexatious litigant statute stands as an
22   insuperable barrier to obtaining judicial disqualifications under California’s statutes
23   and under the Fourteenth Amendment. This is because California’s statute requires
24   a party to immediately file a “disqualification statement” upon learning facts that
25   might require disqualification, but only permits admissible evidence to be used in
26   the motion. This forces litigants to file multiple statements as facts are gathered.
27         12.    Plaintiffs file this action as a class action. There are three relevant
28   classes of persons to be represented, with one sub-class. First, there is the class of
                                                 -6-
                                           COMPLAINT
        Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 7 of 23



 1
     persons who have been determined to be vexatious litigants by a California Court
 2
     (“Class One”). A list of such persons is at
 3
     http://www.courts.ca.gov/documents/vexlit.pdf. Plaintiffs are members of that
 4
     class. Second, there is the class of persons who have been determined to be
 5
     vexatious litigants by a federal court in a decision that complies with the
 6
     constitutional standards laid down by the Ninth Circuit, but have not had a general
 7
     pre-filing order issued in a California court against them (“Class Two”). The third
 8   class is all individuals subject to the jurisdiction of California courts. (“Class
 9   Three”), since anyone can be labeled a vexatious litigant by seeking to vindicate or
10   defend their rights in a California court. Within each Class is the sub-class of
11   persons who are indigent can cannot meet bonding requirements.
12         13.    While Plaintiffs can obtain an order finding that the California
13   Vexatious Litigant Statute is unconstitutional without having to certify a class, this
14   will not grant complete relief to persons who have been subjected to a pre-filing
15   order, i.e. Class One. In order to have their rights vindicated, each person held to be
16   a vexatious litigant must have notice of the removal of their status, and the
17   opportunity to file all “litigations” which they were prohibited from filing or wished
18   to file but were discouraged from filing due to their vexatious litigant status. Only a
19   class action can provide an appropriate remedy for members of Class One.
20         14.    Plaintiffs are not a member of Class Two, but because their interests
21   directly align with the interests of Class Two, Plaintiffs can and will fully vindicate
22   the interest of Class Two members. The interests of Class Two require immediate
23   protection, since they are subject to being labeled a vexatious litigant at any time by
24   a California Court, and thus having a limited federal pre-filing order expanded into a
25   universal order by operation of the Vexatious Litigant Statute. The interests of
26   Class Two are particularly appropriate for protection by interim relief by a
27   preliminary injunction.
28
                                                -7-
                                           COMPLAINT
        Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 8 of 23



 1
            15.     Plaintiffs are members of Class Three. The interests of Plaintiffs are
 2
     completely consonant with the interests of individuals who at any time may become
 3
     labeled “vexatious litigants” by defending themselves or seeking to vindicate their
 4
     rights in court. The interests of Class Three are particularly appropriate for
 5
     protection by interim relief by a preliminary injunction so that more people do not
 6
     have their right to petition unconstitutionally limited.
 7
            16.     Because this is a facial attack on the vexatious litigant statute, the
 8   specific facts for any particular member of the class are irrelevant, except for
 9   illustrative purposes as to how the Vexatious Litigant Statute is applied in practice.
10   Accordingly this is a nearly perfect example of a case where a class action is
11   appropriate, since the factual and legal issues are identical for any person pursuing a
12   facial claim. Moreover, there is no issue of any member “losing” a claim or being
13   bound by a judgment that limits his or her rights against anyone in the future.
14
15                                        FIRST CLAIM
16                              RELIEF UNDER 42 U.S.C. §1983
17                              (By Plaintiffs as Against Defendants)
18          17.     Plaintiffs hereby incorporates by this reference paragraphs 1 through 16
19   as if set forth in full.
20          18.     In Ringgold-Lockhart, supra, the Ninth Circuit Court of Appeals laid
21   out the constitutional limitations on imposition of vexatious litigant pre-filing
22   orders. In federal court, issuance of vexatious litigant orders is limited only by the
23   due process protections of the United States Constitution. The Court of Appeals laid
24   out the standards for issuance of pre-filing orders as follows:
25          Profligate use of pre-filing orders could infringe this important right,
            Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th
26          Cir.2007) (per curiam), as the pre-clearance requirement imposes a
27          substantial burden on the free-access guarantee. "Among all other
            citizens, [the vexatious litigant] is to be restricted in his right of access
28          to the courts.... We cannot predict what    harm might come to him as a
                                                   -8-
                                            COMPLAINT
        Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 9 of 23



 1         result, and he should not be forced to predict it either. What he does
 2         know is that a Sword of Damocles hangs over his hopes for federal
           access for the foreseeable future." Moy v. United States, 906 F.2d 467,
 3         470 (9th Cir.1990).
 4                Out of regard for the constitutional underpinnings of the right to
           court access, "pre-filing orders should rarely be filed," and only if
 5         courts comply with certain procedural and substantive requirements.
 6         De Long, 912 F.2d at 1147. When district courts seek to impose pre-
           filing restrictions, they must: (1) give litigants notice and "an
 7         opportunity to oppose the order before it [is] entered"; (2) compile an
 8         adequate record for appellate review, including "a listing of all the
           cases and motions that led the district court to conclude that a
 9         vexatious litigant order was needed"; (3) make substantive findings of
10         frivolousness or harassment; and (4) tailor the order narrowly so as "to
           closely fit the specific vice encountered." Id. at 1147-48.
11
     Ringgold-Lockhart, supra, at 1062.
12
           19.    California’s Vexatious Litigant Statute fails the Ringgold-Lockhart
13
     constitutional requirement (3), which that a vexatious litigant pre-filing order only
14
     be imposed where there are “substantive findings of frivolousness or harassment.”
15
     A party can be found to be a vexatious litigant by California Courts solely by filing
16
     non-frivolous actions or appeals and losing them. More disturbing, in a single
17
     action in which a pro-per plaintiff obtains a favorable judgment, the plaintiff can be
18
     found to be a vexatious litigant for losing five associated appellate proceedings.
19
     This is easily accomplished. California’s procedural rules require much more
20
     appellate practice than federal courts for two reasons. First, the final judgment rule
21
     in California is on a party-by-party basis. Thus if a lawsuit with six defendants
22
     results in six judgments of dismissal issued separately, there will be six appeals; in a
23   federal case, there will be only one. Second, many interlocutory orders must be
24   appealed on an interlocutory basis, and are not subject to merger into the final
25   judgment for appellate purposes. A prime example of this are orders denying a
26   statement of disqualification against a trial court judge. Cal. Code Civ. Proc.
27   §170.3(d).
28
                                                -9-
                                          COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 10 of 23



 1
           20.    An individual can also be found to be a vexatious litigant by filing
 2
     appeals or petitions for writs of mandamus arising from cases where the party is a
 3
     defendant. In Ogunsalu, supra, the Court of Appeal held that where a person is a
 4
     defendant in an administrative proceeding, where the only form of appeal is a
 5
     petition for writ of mandamus to the Superior Court, the defendant in the writ
 6
     proceeding is deemed a plaintiff for purposes of a pre-filing order, and thus for
 7
     purpose of counting “litigations”. By filing and losing five defensive writ petitions
 8   to the trial court, which could include, as in Ogunsalu’s case, interlocutory petitions,
 9   a party can be named a vexatious litigant. Even worse, the party could be classified
10   as a vexatious litigant even if that party ultimately wins the proceeding at the
11   appellate level, due to the filing of prior unsuccessful petitions, each of which is
12   counted as if it were a separate lawsuit.
13         21.    California’s Vexatious Litigant Statute also fails the Ringgold-Lockhart
14   constitutional requirement (4), which is that a court must “tailor the order narrowly
15   so as "to closely fit the specific vice encountered."”. If labeled a vexatious litigant
16   under the Vexatious Litigant Statute, a party has a mandatory pre-filing order
17   imposed as to all litigation filed in state courts, forever (unless formally lifted).
18   Enforcement of that order is made by the compilation of a vexatious litigant list,
19   compiled and distributed by the California Judicial Council. The list is updated
20   monthly and can be viewed at http://www.courts.ca.gov/documents/vexlit.pdf. All
21   vexatious litigants in California are subject to the broadest possible pre-filing order.
22   Indeed, one of the grounds for imposition of a vexatious litigant order is that a party
23   has been found to be a vexatious litigant in federal court. Cal. Code Civ. Proc.
24   §391(b). Thus any individual who has been determined to be a vexatious litigant in
25   federal court and had a limited pre-filing order entered can be subjected to a
26   universal pre-filing order in California, solely due to the pre-filing order in federal
27   court. Moreoever, conduct in which the federal courts are barred from imposing
28   vexatious litigant lawsuits—losing a combination of five district court actions and
                                                 -10-
                                           COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 11 of 23



 1
     Circuit Court appeals which are not frivolous—will result in a litigant having a pre-
 2
     filing order imposed in California state court, even if that litigant has never appeared
 3
     in a state court action. Thus the California Vexatious Litigant Statute extends the
 4
     litigation bar arising from conduct in federal court beyond the constitutional limits
 5
     that federal courts must themselves observed under Ringgold-Lockhart, supra.
 6
           22.    California’s Vexatious Litigant Statute is therefore unconstitutional
 7
     under Ringgold-Lockhart, supra. However, seven years before Ringgold-Lockhart,
 8   a different panel of the Ninth Circuit held that it was constitutional. Wolfe v.
 9   George, 486 F.3d 1120 (9th Cir. 2007). The 2007 Wolfe opinion is not an
10   obstruction to this lawsuit, for several reasons. First, and most important, the 2007
11   Wolfe opinion only is authority for the constitutionality of the statute as against
12   arguments made against it at that time, based on the case law in existence at that
13   time, by the litigant who was presenting issues arising from his own litigation
14   conduct. “Language used in any opinion is of course to be understood in the light of
15   the facts and the issue then before the court, and an opinion is not authority for a
16   proposition not therein considered.” In re GVF Cannery, Inc. v. Wells Fargo Bank.
17   N.A., 202 B.R. 140, 144 fn. 2 (N.D. CA 1996); see also Miller v. Gammie, 335 F.3d
18   889 (9th Cir. 2003 en banc)(district court and three-judge panel not bout by prior
19   prior published ruling of Ninth Circuit where there has been intervening state court
20   or federal appellate authority on the same or a closely related issue). In Wolfe, the
21   plaintiff argued that all pre-filing orders are unconstitutional. That is not a valid
22   argument. Ninth Circuit case law makes clear that vexatious litigant pre-filing
23   orders can be constitutional, as long as they meet the four Rinngold-Lockhart
24   requirements. Rinngold-Lockhart did not exist in 2007, so the development of the
25   law on this issue could not be relied upon by Wolfe. Likewise, Wolfe, a non-
26   attorney, never argued that California pre-filing orders were overbroad due to their
27   one-size-fits-all nature, to take a second example. The arguments about the
28   overbreadth is based on the new law of Ringgold-Lockhart, supra. Third, the 2007
                                                -11-
                                           COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 12 of 23



 1
     Wolfe panel was manifestly operating on the misunderstanding that a party could be
 2
     labeled a vexatious litigant if “a pro se litigant who has lost at least five pro se
 3
     lawsuits in the preceding seven years”. Wolfe v. George, 486 F.3d 1120, 1124 (9th
 4
     Cir. 2007)(bold emphasis added). That’s simply not true. A party can be labeled a
 5
     vexatious litigant for filing one lawsuit and winning it against one of several
 6
     defendants, or for filing multiple writ petitions arising from administrative
 7
     proceedings brought against the individual. The Wolfe panel’s view of how the
 8   statute operated is not consistent with the reality. Fourth, the Wolfe opinion never
 9   addressed the question of whether any of the four grounds for finding a person to be
10   a vexatious litigant were unconstitutional, and could not reach that question, because
11   the appellant Wolfe was, at the time the proceeding was before this Court, not a
12   vexatious litigant subject to a pre-filing order and not a class representative.
13         23.    Fifth, the 2007 Wolfe panel, citing McColm, supra, found that “Under
14   the California statute, a vexatious litigant may file potentially meritorious claims not
15   intended solely to harass or delay, so the courthouse doors are not closed to him.”
16   However, the 2007 Wolfe panel failed to address the question, not raised in Wolfe, as
17   to whether it was possible, in reality, for a trial court judge or a presiding judge of
18   an appellate court to determine, consistent with due process, that a complaint or
19   appeal is “meritorious” at the pleading or notice of appeal stage, or before a writ
20   petition is filed. The panel in Ringgold-Lockhart held that it is unconstitutional to
21   require a party at the pleading or notice of appeal stage to demonstrate the complaint
22   or appeal’s “meritorious” nature:
23                 By providing that the court will not allow a new action to be
           initiated unless the court deems the action "meritorious," the district
24         court added a screening criteria that is not narrowly tailored to the
25         problem before it, and is in fact unworkable. It is one thing for
           courts at an early stage of litigation to filter out frivolous suits. Courts
26         routinely perform this task, as the Rules of Civil Procedure prohibit
27         frivolous filings. See Fed.R.Civ.P. 11(b). But courts cannot properly
           say whether a suit is "meritorious" from pleadings alone. A lawsuit
28
                                                 -12-
                                           COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 13 of 23



 1        need not be meritorious to proceed past the motion-to-dismiss stage;
 2        to the contrary, "a well-pleaded complaint may proceed even if it
          strikes a savvy judge that actual proof of those facts is improbable,
 3        and that recovery is very remote and unlikely." Bell Atl. Corp. v.
 4        Twombly, 550 U.S. 544, 556, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)
          (internal quotation marks omitted). And even as to the propriety of a
 5        Rule 12(b)(6) dismissal, whether a case merits dismissal for failure
 6        to state a claim is often determinable only after briefing and
          argument; it is often not a decision accurately to be made at a pre-
 7        filing stage. Because this pre-filing order requires that only
 8        "meritorious" cases survive the court's screening, the order is not
          narrowly tailored to address the concern that the Ringgolds will
 9        continue to pursue frivolous litigation.
10   Ringgold-Lockhart, supra, at 1066 (bold emphasis added).

11
           24.    California’s statute requires a party subject to a pre-filing order to do
12
     what Ringgold-Lockhart states is unworkable: demonstrate at the pleading or pre-
13
     filing stage that the complaint, writ petition, or appeal is “meritorious.” See Code
14
     Civ. Proc. §391(b) (“The presiding justice or presiding judge shall permit the filing
15
     of that litigation only if it appears that the litigation has merit and has not been filed
16
     for the purposes of harassment or delay.”). The 2007 Wolfe court’s analysis, in one
17
     sentence, is that “Under the California statute, a vexatious litigant may file
18
     potentially meritorious claims not intended solely to harass or delay, so the
19
     courthouse doors are not closed to him.” Wolfe v. George, 486 F.3d 1120, 1125 (9th
20
     Cir. 2007). Nowhere did the Wolfe court analyze, as the Ringgold-Lockhart court
21
     did, the issue of whether it is actually workable for a court to make that
22
     determination that a pleading or notice of appeal is “meritorious” at the pleading or
23
     notice of appeal stage. The reason this was never addressed is, apparently, because
24
     it was never argued by Wolfe. Accordingly, the opinion Wolfe is not a defense
25
     against this defect in California’s Vexatious Litigant Statute.
26
27
28
                                                 -13-
                                           COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 14 of 23



 1
           25.    California’s vexatious litigant statute is therefore unconstitutional under
 2
     Ringgold-Lockhart, supra. But California’s Vexatious Litigant Statute has defects
 3
     independent of anything addressed in Wolfe, supra, or Ringgold-Lockhart, supra.
 4
           26.    California’s pre-filing orders require that a vexatious litigant prove both
 5
     an objective matter, that the lawsuit, petition, or appeal is “meritorious”, and, in
 6
     addition, that the lawsuit, petition or appeal is “not for purposes of harassment or
 7
     delay.” This means that a vexatious litigant can be denied the opportunity to file an
 8   objectively meritorious lawsuit, petition, or appeal if the judge or justice thinks that
 9   the motivation of the party is “for purposes of…. delay.” This is flatly
10   unconstitutional, even under the Wolfe analysis. While a party does not have a right
11   to burden the courts with frivolous litigation, a party does have the constitutional
12   right to pursue meritorious litigation if the motivation is to delay some action,
13   particularly where the defendant is a government entity. The only legitimate reason
14   to impose a pre-filing order is where there has been an established pattern of
15   objectively baseless litigation. Ringgold-Lockhart, supra. This issue was not
16   considered by the Wolfe panel, presumably because it was not raised by appellant
17   Wolfe.
18         27.    As the Court of Appeal pointed out in Ogunsalu, supra, when an
19   individual is subjected to an administrative hearing in California (which arises
20   particularly in the areas of public employment and non-attorney licensing), the
21   method for challenging the outcome of the administrative hearing is a petition for
22   administrative mandamus. Id. at 110. But Ogunsalu could not obtain any judicial
23   review without first showing that his petition is meritorious. It is not, as pointed out
24   in Ringgold-Lockhart, possible to do this. The constitutional right to due process
25   requires the opportunity to challenge an adjudicative decision of the state or local
26   government administrative tribunals on an independent basis. Ohio Valley Water
27   Co v Ben Avon Borough, 253 US 287 (1920). Equal protection requires that private
28   parties have the same procedural rights as each other, or when opposing the
                                                -14-
                                           COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 15 of 23



 1
     government, the same or better rights and protections. Ogunsalu, and all other
 2
     individuals who have been declared vexatious litigants, are therefore denied a right
 3
     of effective judicial review, which is a mandatory requirement for a government to
 4
     deprive a person of a property interest. Moreover, any individual, while defending
 5
     against an administrative hearing, can be declared a vexatious litigant for filing
 6
     unsuccessful but not frivolous interlocutory writ petitions, even if that individual
 7
     wins the proceeding at the end.
 8         28.     Combined with California’s unique procedures for judicial
 9   disqualification, California’s vexatious litigant statute stands as an insuperable
10   barrier to obtaining judicial disqualifications under California’s statutes and under
11   the Fourteenth Amendment. This is because California requires all disqualification
12   attempts to be made by a disqualification statement using a unique state law
13   procedure. Cal. Code Civ. Proc. §§170.3-4. But this procedure, which applies only
14   to trial court judges, does not allow a litigant to disqualify more than one trial court
15   judge at a time (this principle is not set forth in any law but rather in a memorandum
16   of law first drafted in the Los Angeles County Superior Court which was distributed
17   and adopted by the Judicial Council). Each disqualification statement must, by
18   statute, be made immediately (i.e. within 10 days) upon learning facts requiring
19   disqualification, even if there is no admissible evidence collected for presentation to
20   the Court. However, if the judge does not choose to disqualify and the evidence is
21   not admissible under California’s Evidence Code, the statement will be stricken by
22   the judge. California requires that any such order striking a statement be the subject
23   of an immediately petition for writ of mandamus, which is a final determination of
24   that question under the facts presented. If the petition is not filed, then issue is
25   waived.
26         29.    As a result of the various statutes and rules set up by California, it is
27   nearly impossible to disqualify a trial court judge with just one disqualification
28   statement unless a complete package of admissible evidence requiring
                                                -15-
                                           COMPLAINT
        Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 16 of 23



 1
     disqualification falls into a litigant’s lap. Instead, multiple statements must be filed
 2
     seriatim until the amount of admissible evidence reaches the quantum acceptable to
 3
     the trial court or the Court of Appeal. But for a pro se party, even a defendant, each
 4
     petition for writ of mandamus is counted for purposes of determining that the party
 5
     is a vexatious litigant.
 6
            30.    While California’s statutory law allows a party to take depositions of
 7
     judicial officers to obtain information relevant to disqualification under the
 8   Evidence Code, the Courts of Appeal, by a series of unpublished decisions, have
 9   made such investigations impossible. This is because if one has grounds to take
10   depositions of a judge or third party regarding judicial disqualification, one is
11   obliged to make the disqualification statement first. However, if the statement is
12   rejected, the Courts of Appeal then hold that the issue has been decided against the
13   party demanding disqualification, and every such attempt counts as a vexatious
14   litigant strike.
15          31.    In California, all appellate courts and some trial courts operate on a
16   collaborative basis, even where an order may be signed by a single judge or justice.
17   Where judges are collaborating on a single action, it is impossible for litigants
18   without lawyers to obtain disqualifications of multiple judges in a trial court under
19   Williams v. Pennsylvania ____ U.S. ___, 136 S.Ct. 1899, 195 L.Ed.2d 132 (2016).
20   Indeed, the California appellate courts refuse to acknowledge the application of
21   Williams, or order disqualification of judges who have been clearly disqualified
22   under the Fourteenth Amendment.
23          32.    Plaintiffs request injunctive relief for themselves and the class as
24   follows:
25                 A.     An injunction barring enforcement of California’s Vexatious
26                        Litigant Statute by the Defendants.
27                 B.     An order barring prohibiting the Defendants from preparing,
28                        distributing or otherwise effecting the vexatious litigant list.
                                                 -16-
                                            COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 17 of 23



 1
                 C.    An injunction requiring defendants, in their administrative
 2
                       capacity, to inform the members of Class One of the declaratory
 3
                       judgment entered in this case, and their rights to reopen cases,
 4
                       appeals and petitions dismissed due to their status as vexatious
 5
                       litigants.
 6
           33.   Plaintiffs request declaratory relief for themselves and the class as
 7
     follows:
 8               A.    California’s Vexatious Litigant Statute is facially
 9                     unconstitutional under the Fourteenth Amendment.
10               B.    No California Court may enter a pre-filing order, vexatious
11                     litigant order, or similar relief unless the state court:
12                     (1) gives litigants notice and an opportunity to oppose the order
13                        before it is entered;
14                     (2) compiles an adequate record for review, including a listing of
15                        all the cases and motions that led the court to conclude that a
16                        vexatious litigant order was needed;
17                     (3) makes substantive findings of frivolousness as to every case
18                        and motion which the court believes supports the finding; and
19                     (4) tailors the order narrowly so as to closely fit the specific vice
20                        encountered.
21               C.    If a trial court refuses to accept facts in a disqualification
22                     statement or motion because the facts asserted are not supported
23                     by admissible evidence, the court shall allow such discovery as
24                     would demonstrate that the facts asserted exist or assume the
25                     truth of such facts in determining the legal sufficiency of the
26                     statement.
27               D.    In any trial court in which an action is assigned to more than one
28                     department or judge, or any judge’s views are sought by a judge
                                              -17-
                                         COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 18 of 23



 1
                         assigned, then for purposes of disqualification, if any judge
 2
                         collaborated with would be subject to disqualification, all such
 3
                         judges are disqualified and the rulings made by any such judge
 4
                         be vacated. A litigant shall be entitled to full view of court
 5
                         filings when raising the issue of collaborative trial courts.
 6
                  E.     If any judge has been disqualified for cause in a California Court,
 7
                         such judge must remain disqualified unless the disqualification
 8                       arose under state law which no longer applies.
 9                F.     All vexatious litigant orders entered by the California State
10                       Courts prior to the date of he declaratory judgment are
11                       unconstitutional, and the time for filing any appeal or writ
12                       petitions are tolled until actual notice of the judgment is given to
13                       a person adjudicated a vexatious litigant, and all statute of
14                       limitations for lawsuits are likewise tolled. All lawsuits, appeals
15                       and petitions dismissed under the Vexatious Litigant Law are
16                       reinstated.
17                                     SECOND CLAIM
18                             DECLARATORY JUDGMENT
19                            (By Plaintiffs as Against Defendants)
20         34.    Plaintiffs hereby incorporate by this reference paragraphs 1 through 16
21   and 18 through 30 as if set forth in full.
22         35.    A declaratory judgment is a prerequisite to obtaining injunctive relief
23   against state court judges where such a judgment can be obtained at first. 42 U.S.C.
24   §1983. Accordingly Plaintiffs seek such a declaratory judgment to the extent it is a
25   prerequisite to injunctive relief against any judge who refuses to recognize the
26   validity of any judgment entered in this action.
27         36.    A party may request a declaratory judgment as to state law claims
28   under a district’s court’s supplemental jurisdiction. The vexatious litigant statute
                                                  -18-
                                           COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 19 of 23



 1
     violates California’s constitution as to appellate review because it allows a single
 2
     justice to determine the merits of an appeal. This argument was put forward in In re
 3
     R.H. 170 Cal.App.4th 678 (2009) (overruled on different grounds, John, supra, at
 4
     99.
 5
           37.    In R.H., supra, the appellant argued to the Court of Appeal as follows:
 6
 7          First, R.H. cites article VI, section 3 of the California Constitution,
            which states in part: "The Legislature shall divide the State into
 8          districts each containing a court of appeal with one or more divisions.
 9          Each division consists of a presiding justice and 2 or more associate
            justices. It has the power of a court of appeal and shall conduct itself
10          as a 3-judge court. Concurrence of 2 judges present at the argument is
            necessary for a judgment." (Italics added.)
11                 Second, R.H. cites article VI, section 14 of the California
            Constitution, which states in part: "Decisions of the Supreme Court
12
            and courts of appeal that determine causes shall be in writing with
13          reasons stated."
     R.H. supra, at 701.
14
           38.    The arguments made by R.H. to the Court of Appeal were correct as to
15
     dismissal where a party has been required to post a bond. Where a presiding justice
16
     denies permission for an appeal by a vexatious litigant to proceed, the presiding
17
     justice “determines causes” and this constitutes a “judgment” on the appeal. The
18
     R.H. Court did not agree with this obvious point. It held that “by section 391.7's own
19
     terms, the presiding justice in determining whether to permit the appeal to proceed
20
     does not pass on its merits. The presiding justice merely determines if there is an
21
     issue to review on appeal.” This contention is inconsistent with California Supreme
22
     Court authority, and is belied by subsequent amendments to the Vexatious Litigant
23
     Statute enacted by the California Legislature.
24
           39.    The California Supreme Court acknowledged in Moran v. Murtaugh
25
     Miller Meyer & Nelson, LLP (2007) 40 Cal. 4th 780 that a trial court making a
26
     determination as to whether security should be provided is making a determination
27
     on the merits. Second, Code Civ. Proc. §391.3(b), passed by the Legislature after
28
                                               -19-
                                          COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 20 of 23



 1
     RH was decided, now provides that “[i]f If, after hearing evidence on the motion,
 2
     the court determines that the litigation has no merit and has been filed for the
 3
     purposes of harassment or delay, the court shall order the litigation dismissed.” This
 4
     provision applies the Court of Appeal. It is now clear that under the Vexatious
 5
     Litigant Statute, a presiding judge determines the merits of a lawsuit from either a
 6
     pleading or motion. This violates the California Constitution.
 7
           40.    In Moran, the California Supreme Court held that a litigant of “modest
 8
     means” but who is not an indigent had no claim as to the imposition of a bonding
 9
     requirement writing that “[I]f plaintiffs argument in this respect were accepted then
10
     any statute which required the payment of a fee or the furnishing of security as a
11
     prerequisite to the filing of a complaint, the issuance or levying of a writ, the
12
     procurement of a record on appeal, etc., would be unconstitutional." (Beyerbach,
13
     supra, 42 Cal.2d at p. 20, 265 P.2d 1.)” Moran, supra, 55 Cal. Rptr. at 116.
14
     However, this year the California Supreme Court addressed the Bruyerbach
15
     question of the validity of requiring fees for “procurement of a record on appeal” by
16
     indigent litigants under California public policy, and held that such fees “creates the
17
     type of restriction of meaningful access to the civil judicial process that the relevant
18
     California   in   forma    pauperis    precedents    and    legislative   policy   render
19
     impermissible.” Jameson v. Desta, 5 Cal. 5th 594, 599 (2018).              The bonding
20
     requirements that can be imposed under the Vexatious Litigant Statute are flatly
21
     illegal under California state law as to indigent litigants, particularly as to the filing
22
     of appeals and petitions for writs of mandamus when the litigant is involved in
23
     litigation against the state or local governments.
24
           41.    Plaintiff Sargent is disabled and has qualified as an indigent litigant
25
     under California’s standards at certain times in the past when subjected to the
26
     vexatious litigant order, and likely would qualify now.
27
28
                                                -20-
                                           COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 21 of 23



 1
           42.    The Plaintiffs request a declaratory judgment which declares the
 2
     following:
 3
                  A.    California’s Vexatious Litigant Statute is facially
 4
                        unconstitutional under the Fourteenth Amendment.
 5
                  B.    No California Court may enter a pre-filing order, vexatious
 6
                        litigant order, or similar relief unless the state court:
 7
                        (1) gives litigants notice and an opportunity to oppose the order
 8                         before it is entered;
 9                      (2) compiles an adequate record for review, including a listing of
10                         all the cases and motions that led the court to conclude that a
11                         vexatious litigant order was needed;
12                      (3) makes substantive findings of frivolousness as to every case
13                         and motion which the court believes supports the finding; and
14                      (4) tailors the order narrowly so as to closely fit the specific vice
15                         encountered.
16                C.    If a trial court refuses to accept facts in a disqualification
17                      statement or motion because the facts asserted are not supported
18                      by admissible evidence, the court shall allow such discovery as
19                      would demonstrate that the facts asserted exist or assume the
20                      truth of such facts in determining the legal sufficiency of the
21                      statement.
22                D.    In any trial court in which an action is assigned to more than one
23                      department or judge, or any judge’s views are sought by a judge
24                      assigned, then for purposes of disqualification, if any judge
25                      collaborated with would be subject to disqualification, all such
26                      judges are disqualified and the rulings made by any such judge
27                      be vacated. A litigant shall be entitled to full view of court
28                      filings when raising the issue of collaborative trial courts.
                                               -21-
                                          COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 22 of 23



 1
                 E.     If any judge has been disqualified for cause in a California Court,
 2
                        such judge must remain disqualified unless the disqualification
 3
                        arose under state law which no longer applies.
 4
                 F.     All vexatious litigant orders entered by the California State
 5
                        Courts prior to the date of he declaratory judgment are
 6
                        unconstitutional, and the time for filing any appeal or writ
 7
                        petitions are tolled until actual notice of the judgment is given to
 8                      a person adjudicated a vexatious litigant, and all statute of
 9                      limitations for lawsuits are likewise tolled. All lawsuits, appeals
10                      and petitions dismissed under the Vexatious Litigant Law are
11                      reinstated.
12               G.     The Vexatious Litigant Statute violates the California
13                      Constitution, because it permits a single Justice to determine the
14                      merits of an appeal or writ petition.
15               H.     The Vexatious Litigant Statute violates California public policy
16                      as to the imposition of security by indigent litigants, and violates
17                      the federal and state constitutions when applied in favor of
18                      governmental entities.
19
20
21         WHEREFORE, Plaintiffs respectfully demand the following relief on behalf
22   of themselves and on a representative basis on behalf of the above-described classes:
23
24                                    On the First Claim
25         1.    A temporary restraining order, preliminary injunction and permanent
26   injunction as prayed;
27         2.    a declaratory judgment as described above;
28         3.    Reasonable costs incurred in this action;
                                              -22-
                                         COMPLAINT
       Case 3:18-cv-07017-JSC Document 1 Filed 11/19/18 Page 23 of 23



 1
          4.    Attorneys fees; and
 2
          5.    Such other relief as may be available under 42 U.S.C. §1983;
 3
 4
                                   On the Second Claim
 5
          1.    A declaratory judgment as described above;
 6
          2.    Reasonable costs incurred in this action; and
 7
          3.    Such other relief as may be available under the Declaratory Judgment
 8              Act.
 9
10   Dated:     November 19, 2018
11              SANAIS
12
                By: _/s/_ CYRUS SANAI___________________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -23-
                                       COMPLAINT
